Citation Nr: 9933883	
Decision Date: 12/03/99    Archive Date: 12/10/99

DOCKET NO.  98-20 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania

THE ISSUES

1.  Entitlement to an increased rating for residuals of gun 
shot wound to the left leg affecting Muscle Group XI, 
currently evaluated as 10 percent disabling. 

2.  Entitlement to an increased rating for residuals of gun 
shot wound to the left leg affecting Muscle Group XIII, 
currently evaluated as 10 percent disabling. 

3.  Entitlement to an effective date earlier than June 6, 
1979, for the award of service connection for residuals of 
gun shot wound to the left leg, based on clear and 
unmistakable error.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

C. Hickey, Counsel


INTRODUCTION

The veteran had active service from January 1969 to January 
1971.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from the June 1997 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) which assigned a 
10 percent disability rating for residuals of gun shot wound 
to the left leg, effective February 14, 1997.  The appeal 
also arises from the February 1998 rating decision which 
found that the December 1979 rating decision was clearly and 
unmistakably erroneous with regard to the evaluation of 
residuals of gun shot wound to the left leg, assigned a 
10 percent disability rating for residuals of gun shot wound 
to the left leg, affecting Muscle Group XI, effective June 6, 
1979, granted service connection for residuals of gun shot 
wound to the left leg, affecting Muscle Group XIII, evaluated 
as 10 percent disabling, effective June 6, 1979, and found 
that the decision to assign an effective date no earlier than 
June 6, 1979, for service connection for residuals of gun 
shot wound to the left leg, was not clearly and unmistakably 
erroneous. 

REMAND

When the veteran testified at his personal hearing before the 
Board in May 1999 he asserted that he experiences significant 
limitation of motion and giving way in his left knee which he 
associates with his service-connected disability.  The 
reported symptoms were not reflected in the most recent VA 
examination conducted in March 1997.  In addition, the 
veteran related that he had received recent treatment from 
his private medical doctor which is not reflected by the 
record.  In order to ensure that VA has fulfilled its 
obligation to assist the veteran in the development of 
evidence pertinent to his claims additional development of 
the medical evidence, to include another VA examination, is 
warranted prior to appellate review.  
In this regard, the U. S. Court of Appeals for Veterans 
Claims (Court) has held that a VA rating examination must 
adequately portray functional loss due to pain, weakened 
movement, excess fatigability or incoordination.  Deluca v. 
Brown, 8 Vet.App. 202 (1995).  In DeLuca, the Court held that 
ratings based on limitation of motion do not subsume 
38 C.F.R. § 4.40 (1994) or 38 C.F.R. § 4.45 (1994).  It was 
specified that the medical examiner should be asked to 
determine whether the joint in question exhibited pain, 
weakened movement, excess fatigability or incoordination, and 
that the determinations, if feasible, should be expressed in 
terms of the degree of additional range-of-motion loss due to 
any pain, weakened movement, excess fatigability or 
incoordination.  It was also held that the provisions of 
38 C.F.R. § 4.14 (1994) (avoidance of pyramiding) do not 
forbid consideration of a higher rating based on greater 
limitation of motion due to pain on use, including during 
flare-ups. 

Inasmuch as the regulations pertaining to rating of muscle 
injuries were revised effective July 3, 1997, during the 
pendency of the veteran's claim, he is entitled to evaluation 
of his disability under either the previously existing 
regulations or the newly amended regulations, - whichever is 
determined to be more favorable in his individual case.  
Karnas v. Derwinski, 1 Vet.App. 308, 313 (1991); 
VAOPGCPREC. 11-97.  With regard to the newly revised rating 
criteria, the Board notes the recent holding of the Court in 
Rhodan v. West, 12 Vet. App. 55 (1998) that for any date 
prior to the effective date of the amended regulations, the 
Board may not apply the revised schedular criteria to a 
claim.  The record shows that the February 1998 rating action 
and the statement of the case issued in November 1998 
reflected consideration of the revised rating criteria only.  
Accordingly the case must be remanded for consideration of 
the applicable regulations in effect prior to July 3, 1997.  
In this regard consideration must be given to the Court's 
holding in Fenderson v. West, 12 Vet. App. 119 (1999) that at 
the time of an initial rating, separate ratings may be 
assigned for separate periods of time based on the facts 
found-a practice known as "staged ratings."  

Further, it is noted that neither the rating decision nor the 
statement of the case contains citation to, or discussion of 
the regulations pertaining to abandoned claims, 38 C.F.R. 
§ 3.158, or the law governing the assignment of effective 
dates, 38 U.S.C.A. § 5110, and 38 C.F.R. § 3.400, as they 
apply to the claim of clear and unmistakable error in the 
assignment of effective date for service connection by the 
December 1979 rating action.

Accordingly, the case is REMANDED for the actions listed 
below.  

The law requires full compliance with all orders in this 
remand. Stegall v. West, 11 Vet.App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction may be given a 
lower order of priority in terms of the necessity of carrying 
out the instruction completely.

1.  The RO and any physician to whom this 
case is assigned for an examination 
and/or a statement of medical opinion 
must read the entire remand, to include 
the explanatory paragraphs above the 
numbered instructions.

2.  The RO should contact the veteran and 
request that he provide a current address 
and the dates of all pertinent treatment 
by the doctor identified at hearing, 
Vincent Ciambotti, D.O.  After obtaining 
any necessary releases, the RO should 
request copies of any previously 
unobtained records of pertinent treatment 
for association with the claims folder.

3.  The veteran should be scheduled for a 
special VA examination to assess the 
nature and extent of the residuals of gun 
shot wound to the left leg.  The examiner 
must thoroughly review the claims folder 
prior to evaluating the veteran.  All 
special tests and x-ray examinations 
deemed necessary should be conducted.  
The examiner must clearly describe all 
manifestations of the service-connected 
disability, to include limitation of left 
knee and left ankle motion, left knee 
instability, and tender scars, if found 
to be present.  The examiner also should 
be asked to determine whether the left 
knee and/or ankle exhibit weakened 
movement, excess fatigability, or 
incoordination attributable to the 
service connected disability; and, if 
feasible, these determinations should be 
expressed in terms of the degree of 
additional range of motion loss or 
favorable or unfavorable ankylosis due to 
any weakened movement, excess 
fatigability, or incoordination.  
Finally, the examiner should be asked to 
express an opinion on whether pain could 
significantly limit functional ability 
during flare-ups or when the left knee 
and/or ankle used repeatedly over a 
period of time.  This determination 
should also, if feasible, be portrayed in 
terms of the degree of additional range 
of motion loss or favorable or 
unfavorable ankylosis due to pain on use 
or during flare-ups. 

4.  Following the completion of the above 
requested development the RO should 
reevaluate the veteran's service-
connected disabilities, on the basis of 
all evidence of record and all applicable 
law and regulations, to include 
consideration of the regulations 
pertaining to the evaluation of muscle 
injuries which were in effect prior to 
July 3,1997, and the directives of the U. 
S. Court of Appeals for Veterans Claims 
in Deluca v. Brown, 8 Vet.App.  202 
(1995) and Fenderson v. West, 12 Vet. 
App. 119 (1999).  The veteran and his 
representative should be provided a 
supplemental statement of the case 
addressing the application of 38 U.S.C.A. 
§ 5110, and 38 C.F.R. §§ 3.158, 3.400, to 
the issue of clear and unmistakable error 
in the assignment of effective date for 
service connection.  In addition, if 
rating action continues to be adverse to 
the veteran, the supplemental statement 
of the case should discuss the 
application of the prior rating criteria.  
The applicable period should be provided 
for response to the supplemental 
statement of the case.
 
Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
action until otherwise notified.  The purpose of this REMAND 
is to obtain additional information and to ensure due process 
of law.  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03. 


		
	G. H. SHUFELT 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1999).


